                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

MARLON HANCHETT, TRACY                                 CIVIL ACTION NO.
BELLARD, DION MORRIS, & MARLON
HANCHETTE ON BEHALF OF HIS MINOR
DAUGHTER, MARLACYA HANCHETTE                           JUDGE

VERSUS
                                                       MAGISTRATE
DEBORAH LYNN PURDY,
WERNER ENTERPRISES, INC. &
ACE AMERICAN INSURANCE COMPANY


                                   NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel, come Defendants, Deborah Lynn

Purdy, Werner Enterprises, Inc. and ACE American Insurance Company, which file this Notice

of Removal pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1441, and hereby remove this matter

from the docket of the 14th Judicial District Court for the Parish of Calcasieu, State of Louisiana,

to the docket of this Honorable Court.

                                                 I.

       On January 29, 2018, Plaintiffs, Marlon Hanchett, Tracy Bellard, Dion Morris & Marlon

Hanchette on Behalf of His Minor Daughter, Marlacya Hanchette, filed a personal injury lawsuit

against Deborah Lynn Purdy, Werner Enterprises, Inc. and ACE American Insurance Company,

in the 14th Judicial District Court for the Parish of Calcasieu, State of Louisiana, Docket Number

2018-221, entitled, “Marlon Hanchett, Tracy Bellard, Dion Morris, & Marlon Hanchette on

Behalf of His Minor Daughter, Marlacya Hanchette.” (A copy of the Petition for Damages is

attached hereto as Exhibit “A”). The lawsuit arises from an alleged motor vehicle collision

which occurred on or about January 14, 2017, in Calcasieu Parish, Louisiana.
                                                II.

       Service of citation and a copy of the Petition for Damages were eventually requested on

Defendant, Deborah Purdy, through the Louisiana Secretary of State, and Ms. Purdy was served

on or about May 11, 2018.

                                               III.

       Service of citation and a copy of the Petition for Damages were requested on Defendant,

Werner Enterprises, Inc. through its registered agent, and Werner was served on or about May

11, 2018.

                                               IV.

       Service of citation and a copy of the Petition for Damages were requested on Defendant,

ACE American Insurance Company through the Louisiana Secretary of State, and ACE was

served on or about May 11, 2018.

                                               V.

       On September 6, 2018, defendants received a settlement demand with attached medical

records and bills on behalf of plaintiff, Tracy Bellard. (See 09/06/2018 correspondence attached

hereto as Exhibit “B”). This post-suit demand letter established that the amount in controversy

exceeds $75,000, exclusive of interest and costs.

                                               VI.

       This removal, which is being filed within thirty (30) days of defendants’ receipt of

plaintiff’s post-suit demand, which constitutes “other paper” sufficient to determine removability

pursuant to 28 U.S.C. §1446(b)(3), follows. See Caterpillar Inc. v. Lewis, 519 U.S. 61, 68-69

(1996); Gibson 840 F.3d at 521; and Addo v. Globe Life & Acc. Ins. 230 F.3d 759, 761-62 (5th

Cir. 2000).



                                                2
I.     REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
       JURISDICTION PURUSANT TO 28 U.S.C. § 1332.

                                                VII.

       28 U.S.C. § 1332 provides federal district courts with concurrent original jurisdiction in

cases “where the amount in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between – (1) citizens of different states….”

A.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

                                                VIII.

       The Fifth Circuit has explained that for purposes of establishing removal jurisdiction, a

defendant may demonstrate that the amount in controversy exceeds $75,000, “in either of two

ways: (1) by demonstrating that it is ‘facially apparent’ from the petition that the claim likely

exceeds $75,000 of (2) ‘by setting forth the facts in controversy – preferably in the removal

petition, but sometimes by affidavit – that support a finding of the requisite amount.’” Grant v.

Chevron Phillips Chemical Co., 309 F.3d 864, 868 (5th Cir. 2002)(quoting Allen v. R & H Oil &

Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

                                                IX.

       As a result of the subject accident, plaintiff, Tracy Bellard, alleges that she sustained

severe injuries, namely: abdominal pain, lower back pain, knee pain, pain and tenderness in the

neck/back, and mental distress. (Ex A, ¶ 10)

                                                 X.

       Plaintiff seeks damages including: residual disability, past and future pain and suffering,

past and future mental anguish and distress, past and future loss of enjoyment of life, past and




                                                 3
future medical expenses, and loss of past and future earnings or income earning capacity. (Ex. A,

¶ 12)

                                              XI.

        Spine injuries vary by severity, though they often exceed $75,000.00 See, e.g. Smith v.

Goetzman, 720 So.2d 39 (La. Ap. 1 Cir. 1998) (automobile accident causes moderate disc bulge

and depression, ongoing treatment, $80,000 general damage award); Keller v. City of

Plaquemine, 700 So.2d 1285 (La. App. 1 Cir. 9/23/97) (disc herniation, persistent pain, surgery

unlikely, $125,000 award); Hoyt v. Gray Insurance Company, 809 So.2d 1076 (La. App. 4 Cir.

2002) (mild lumbar disc herniation, thoracic spine soft tissue injury, $150,000 general damage

award).

                                              XII.

        Plaintiff, Tracy Bellard Bellard, complains of neck, back, knee, and abdominal pain. On

September 6, 2018, her attorney of record submitted a post-lawsuit demand letter seeking

$750,000.00 for special and general damages. (Attached as Exhibit B). Attached to this demand

were medical records and bills which show that Ms. Bellard sought treatment for her complaints

at Diagnostic Health and Injury on 43 occasions between January 18, 2017 and April 9, 2018 and

at Partners in Physical Therapy on 19 occasions between April 10, 2017 and June 15, 2017. To

date she has incurred medical expenses totaling $10,637.78 itemized as $7,212.78 from

Diagnostic Health and Injury and $3,420.00 from Partners in Physical Therapy. (Attached as

Exhibits “C” and “D”). During a January 18, 2017 visit to Diagnostic Health and Injury, she

reported radiating symptoms down her back. On February 2, 2017, MRI films were reviewed and

interpreted to reveal multiple areas of decreased disc height and disc compromise. (Attached as

Exhibit E in globo..



                                               4
                                               XIII.

       Moreover, Plaintiffs have not stipulated that their causes of action do not exceed $75,000

each, exclusive of interest and costs, nor have they averred or offered binding stipulations that

they affirmatively renounces the right to accept judgment in excess of $75,000, as would be

required pursuant to Davis v. State Farm, no. 06-560, slip op. (E.D. La June 7, 2006)(Vance J.)

and Kaplan v. Prime Demolition & Disposal, LLC et. al., No. 08-4714, slip op. (E.D. La. Dec.

18, 2008)(Africk J.). (See Ex. A). Plaintiffs’ refusal to stipulate constitutes further evidence that

the amount in controversy is in excess of the requisite amount for federal court diversity

jurisdiction. See, e.g., Simpson v. Dollar Tree Stores, Inc. No. 15-2107 (W.D. La. 9/21/15); Lee

v. Dillon, 2012 WL 3263882, *3 (W.D. La. 2012); Broadway v. Wal-Mart Stores, Inc. 2000 WL

1560167, *2 (E.D. La. 2000); Reid v. Delta Gas, Inc., 837 F. Supp. 751, 752 (M.D. La. 1993).

                                               XIV.

       The Court can exercise supplemental jurisdiction over the claims of Marlon Hanchett,

Dion Morris, and Marlacya Hanchett, alleging severe injuries including abdominal pain, lower

back pain, knee pain, pain and tenderness in the neck/back and mental distress and seeking

damages for residual disability, past and future pain and suffering, past and future mental

anguish and distress, past and future loss of enjoyment of life, past and future medical expenses,

and loss of past and future earnings or income capacity regardless of the amount in controversy

with respect to their claims. (See Exhibit “A” Petition for Damages ¶ 9, 11, and 12). 28 U.S.C.A.

§ 1367(a) (West 2006); Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 549 (2005);

Earl v. Myers, No. CIV.A. 10-1885, 2010 WL 4875656, at *2 (E.D. La. Nov. 23, 2010).




                                                 5
       B.      COMPLETE DIVERSITY EXISTS

                                                XV.

       Defendant, Deborah Lynn Purdy, is a person of the full age of majority and is domiciled

in Punta Cana, Florida, and is a citizen of the State of Florida.

                                                XVI.

       Defendant, Werner Enterprises, Inc. is a foreign corporation with both its place of

incorporation and principal place of business in the State of Nebraska and is a citizen of the State

of Nebraska.

                                                XVII.

       Defendant, ACE American Insurance Company, is a foreign insurance company that is

organized under the laws of the State of Pennsylvania with its principal place of business in

Pennsylvania and is a citizen of the State of Pennsylvania.

                                               XVIII.

       Based on the information in the introductory Paragraph of the Petition for Damages,

Plaintiffs, Marlon Hanchett, Tracy Bellard, Dion Morris, and Marlon Hanchett on behalf of his

minor daughter, Marlayca Hanchett, are persons of the full age of majority that are domiciled in

Calcasieu Parish, Louisiana and are citizens of the State of Louisiana.

                                                XIX.

       There is complete diversity between the Plaintiffs and Defendants. As of the date of

filing of this Notice of Removal, Plaintiffs have not named any other parties as Defendants.




                                                  6
II.      DEFENDANTS HAVE SATISFIED THE PROCEDURAL REQUIREMENTS FOR
         REMOVAL

                                                XX.

         Citation and a copy of the Petition for Damages were served on Defendants, Deborah

Lynn Purdy, Werner Enterprises, Inc. and ACE American Insurance Company on or about May

11, 2018.

                                                XXI.

         There is no other party needed to consent to the removal of this case.

                                               XXII.

         The Notice of Removal was properly filed within thirty (30) defendant’s receipt on

September 6, 2018 of Tracy Bellard’s settlement demand with attached medical records and bills

which establish that the amount in controversy exceeds $75,000.00, exclusive of interest and

costs. Plaintiff’s post-suit demand constitutes “other paper” sufficient to determine removability

pursuant to 28 U.S.C. §1446(b)(3). See Caterpillar Inc. v. Lewis, 519 U.S. 61, 68-69 (1996);

Gibson 840 F.3d at 521; and Addo v. Globe Life & Acc. Ins. 230 F.3d 759, 761-62 (5th Cir.

2000).

                                               XXIII.

         Based upon the foregoing, this is a civil action over which this Court has original

jurisdiction pursuant to 28 U.S.C. §1332 (a), and is one which may be removed to this Court by

Defendants pursuant to 28 U.S.C. §1441; this is a civil action wherein the plaintiffs’ alleged

damages exceed the sum of $75,000.00, exclusive of interest and costs, and the Plaintiffs are

diverse from the Defendants.




                                                  7
                                              XXIV.

       In accordance with 28 U.S.C. §1446(d), Defendants will provide appropriate Notice of

this Removal to the plaintiff and to the Clerk of Court for the 14th Judicial District Court for the

Parish of Calcasieu, State of Louisiana.

                                               XXV.

       No previous application has been made for the relief requested herein.

                                              XXVI.

       The Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure and Uniform Local Rules of the District Courts.

                                           JURY DEMAND

                                              XXVII.

       Defendants are entitled to and request a trial by jury on all issues herein.

       WHEREFORE, Deborah Lynn Purdy, Werner Enterprises, Inc. and ACE American

Insurance Company, pray that the action entitled, “Marlon Hanchett, Tracy Bellard, Dion

Morris, & Marlon Hanchette on Behalf of His Minor Daughter, Marlacya Hanchette,” bearing

Docket Number 2018-221, Div. F, and pending in the 14th Judicial District Court for the Parish

of Calcasieu, State of Louisiana, be removed from the state court docket to the United States

District Court for the Western District of Louisiana.

                                    (Signature Page Follows)




                                                 8
                                            Respectfully submitted:
                                            PERRIER & LACOSTE, LLC

                                            s/ Ralph J. Aucoin, Jr.
                                            ________________________________
                                            GUY D. PERRIER, #20323
                                            RALPH J. AUCOIN, JR. #31023
                                            365 Canal Street, Suite 2550
                                            New Orleans, Louisiana 70130
                                            Tel: (504) 212-8820; Fax: (504) 212-8825
                                            gperrier@perrierlacoste.com
                                            raucoin@perrierlacoste.com
                                            ATTORNEYS FOR DEFENDANTS,
                                            DEBORAH LYNN PURDY
                                            WERNER ENTERPRISES, INC. AND
                                            ACE AMERICAN INSURANCE COMPANY

                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing pleading has been delivered to all counsel of record,
either through the CM/ECF system, depositing a copy of same in the United States mail, first
class postage prepaid, by hand delivery or by facsimile transmission, this 5th day of October,
2018, at their last known address of record.


                                            s/ Ralph J. Aucoin Jr.
                                            __________________________________
                                             RALPH J. AUCOIN, JR., #31023




                                               9
